J-S73036-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

    JP MORGAN CHASE BANK, N.A.,               :        IN THE SUPERIOR COURT OF
    SUCCESSOR BY MERGER TO CHASE              :             PENNSYLVANIA
    HOME FINANCE, LLC,                        :
                                              :
                     Appellee                 :
                                              :
               v.                             :
                                              :
    REBECA L. WALDRON,                        :
                                              :
                     Appellant                :        No. 305 MDA 2017

                   Appeal from the Order Entered January 25, 2017
                    in the Court of Common Pleas of Berks County
                           Civil Division at No(s): 10-19195

BEFORE: OLSON, DUBOW, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:                    FILED DECEMBER 08, 2017

        Rebeca L. Waldron timely appealed from the January 25, 2017 order

that granted summary judgment to JP Morgan Chase Bank, N.A., in this

mortgage foreclosure action.1 On February 17, 2017, the trial court ordered

Waldron to file within 21 days a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). Waldron did not comply.

        “‘[I]n order to preserve their claims for appellate review, [a]ppellants

must comply whenever the trial court orders them to file a Statement of

Matters Complained of on Appeal pursuant to Pa.R.A.P. 1925. Any issues not

raised    in   a    Pa.R.A.P.    1925(b)   statement    will   be   deemed   waived.’”




1The order is dated January 19, 2017, but was not filed until January 25,
2017. We have amended the appeal paragraph accordingly.


* Retired Senior Judge assigned to the Superior Court
J-S73036-17

Commonwealth        v.    Hill,   16   A.3d   484,   494   (Pa.   2011)   (quoting

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998)). Furthermore, “the

courts lack the authority to countenance deviations from the Rule’s terms;

[and] the Rule’s provisions are not subject to ad hoc exceptions or selective

enforcement[.]” Id.

      By failing to file the court-ordered statement, Waldron waived all of the

issues she raises in this appeal.2 No relief is due.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/10/2017




2 Waldron claims in this Court that she complied with the trial court’s order,
Waldron’s Brief at 36, and attached to her brief a “docket statement of errors.”
Therein, Waldron claims that a statement of errors “was put on the docket”
on February 28, 2017. Her claim is not borne out by the record, and is
contrary to the representation of the trial court. Trial Court Opinion,
4/11/2017, at 3 (“At the time of this writing, no statement of errors
complained of on appeal has been filed.”). On the contrary, rather than
evidencing compliance with the trial court’s order, our examination of the
attached document reveals that it was time-stamped as filed in the trial court
on July 25, 2017, a date that was: (a) months after its due date, (b) long after
the trial court authored its opinion and transmitted the record to this Court,
and (c) the same day on which this Court granted Waldron’s third request for
an extension of time to file her appellate brief. As such, Waldron’s efforts did
not preserve her issues for our review. Estate of Cherry, 111 A.3d 1204,
1206 (Pa. Super. 2015) (“As a matter of law, the untimely filing of a Rule
1925(b) statement results in the waiver of all issues raised on appeal.”).
                                        -2-